Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of the crime of violating section 483 of the Penal Law, relating to the impairment of the morals of a child. Judgment reversed on the law, the information dismissed and defendant discharged. The facts alleged in the information, to establish which evidence was adduced by the prosecution, do not constitute a violation of section 483. If established by sufficient evidence, the facts so alleged would constitute a violation of section 483-b, but defendant was not tried, convicted or sentenced for a violation of the latter section. If the evidence adduced at the trial could be taken as supporting a charge of violating section 483-b, as matter of law it would not establish defendant’s guilt beyond a reasonable doubt. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.